Name: Commission Regulation (EEC) No 647/82 of 19 March 1982 on the issue of import licences on 22 March 1982 for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/22 Official Journal of the European Communities 20 . 3. 82 COMMISSION REGULATION (EEC) No 647/82 of 19 March 1982 on the issue of import licences on 22 March 1982 for sheepmeat and goatmeat products originating in certain non-member countries quantities provided for in Regulation (EEC) No 526/82, HAS ADOPTED THIS REGULATION : Article 1 Member States shall, on 22 March 1982, issue the import licences provided for in Regulation (EEC) No 526/82 and applied for from 6 to 12 March 1982 subject to the following conditions : (a) for products falling within subheading 02.01 A IV a) of the Common Customs Tariff, the quantities applied for originating :  in Spain shall be reduced by 95-833, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), Having regard to Council Regulation (EEC) No 424/82 of 22 February 1982 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in 1982 (3), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 526/82 (4) laid down detailed rules for implementing the import system provided for in Regulation (EEC) No 424/82 ; whereas provision should be made pursuant to Articlfe 2 (5) of Regulation (EEC) No 526/82 for determining the extent to which import licences may be issued in connection with applications lodged in respect of the first quarter of 1982 ; Whereas in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 1 of Regulation (EEC) No 526/82 such quanti ­ ties should be reduced by a single percentage figure in accordance with Article 2 (5) (b) of that Regulation ; Whereas all the licence applications may be granted in cases where the quantities in respect of which licence applications have been lodged do not exceed the  in Czechoslovakia shall be granted in full,  in other non-member countries shall be granted in full ; (b) for products falling within subheading 02.01 A IV b) of the Common Customs Tariff, the quantities applied for originating :  in Chile shall be reduced by 99*608,  in other non-member countries shall be granted in full ; (c) for products falling within subheading 01.04 B of the Common Customs Tariff, the quantities applied for originating in other non-member coun ­ tries shall be granted in full . Article 2 This Regulation shall enter into force on 20 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1982. For the Commission Poul DALSAGER Member of the Commission ( «) OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 90, 4. 4. 1981 , p. 26 . 0 OJ No L 55, 26. 2. 1982, p. 1 . ¥) OJ No L 63, 6. 3 . 1982, p. 11 .